51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Calvin SLADE, Petitioner.
No. 94-8093.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 5, 1995.

Calvin Slade, petitioner pro se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Petitioner has filed a petition for a writ of mandamus in this Court to compel the district court judge to recuse himself from the Petitioner's 28 U.S.C. Sec. 2255 (1988) action and any further actions filed by the petitioner.  Finding no extrajudicial bias, we deny the petition for the writ of mandamus.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  Petitioner fails to allege extrajudicial bias warranting recusal of the district court judge.  In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Accordingly, while we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.